Per Curiam:
The only specification of error is to the admission in evidence of the former lease for the same premises. It is true that lease was between other parties; but evidence had been given that the defendants below agreed to rent the property on the same terms that Dunlap, the former tenant, held it.
As these defendants had gone into possession as subtenant's under Dunlap at first, if they agreed to take the property on the same terms, it is fair to presume they knew what those terms were. On producing the lease on the trial one of the plaintiffs below swore it was the lease under which Dunlap held. Under all the other evidence, we think the lease was sufficiently proved to justify the court in admitting it in evidence.
Judgment affirmed.